DETAILED ACTION
Claims 12-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II, III, and IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 December 2021.
Claims 1-26 are pending in which Claims 1-11 are examined.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 

Claims 1-11 are rejected under 35 U.S.C. 101 because independent claim 1 is rejected under 35 USC §101. The claimed invention is directed to a process, which is one of the statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for autonomously operating a vehicle, monitoring an internal state of the vehicle and an environment in which the vehicle is operating; based on the monitoring, upon detecting an anomaly, determining if it is safe to pass control of the vehicle to an external entity; and passing the control of the vehicle to the external entity when it is determined to be safe as recited in independent claim 1.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a processor”. That is, other than reciting “by the processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the vehicle controller” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a processor does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).

The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the controlling and passing the control steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background discloses that human and non-human input to autonomous vehicle design is well known ([0003]-[0005]).  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-11 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-11 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, and 5-7 are rejected because it is unclear and indefinite what “safe” entails.  “Safe” seems to be a subjective term and there seems to be no objective standard for safety (MPEP 2173.05(b)    Relative Terminology).  Appropriate correction is needed. 
Claim 4 is rejected because it is indefinite and unclear who are the “experts” as recited.  Is expert a human or a machine or software?  Who is considered an expert if expert is a human being?  What qualification of the human being qualifies as expert?  For examination, experts are human beings with some special widely acknowledged qualification.  Appropriate correction is needed. 
Claims 2-11 are rejected based on the dependency of base claim 1.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Dirndorfer, DE102014015493 (A1).
As to claim 1, Dirndorfer teaches a method implemented with an autonomous control system that includes a processor and a memory, the method comprising:
autonomously operating a vehicle (“As explained at the beginning, a switchover to the second operating mode can take place when a system limit for automated guidance of the motor vehicle has been reached. Such system limits can be specified by the motor vehicle itself, for example when the motor vehicle is moved close to or in the physical limit area that is specified by the parameters of the motor vehicle and the surroundings, in particular by static friction between the tires of the motor vehicle and the road. However, system limits for automated guidance can also be reached if the limits of data acquisition or data processing are reached. A change to the second operating mode can thus take place if the environment data do not allow sufficient detection and analysis of the motor vehicle environment for driving through an existing driving situation. This can be the case in particular when the sensor data is of insufficient quality, for example when the recording of sensor data is disturbed by the effects of the weather or when the surrounding situation to be recorded is very complex.”, ¶12);
monitoring an internal state of the vehicle and an environment in which the vehicle is operating (¶12);

passing the control of the vehicle to the external entity when it is determined to be safe (¶12).
As to claim 2, Dirndorfer teaches the method wherein the anomaly includes any of an environmental condition or an attained internal state of the vehicle under which the autonomous control system cannot ensure safe control of the vehicle within a predetermined level of uncertainty (¶12).
As to claim 3, Dirndorfer teaches the method further comprising:
once the anomaly is resolved by the external entity, resuming autonomous operation of the vehicle (“The assistance device can also automatically switch from the second to the first operating mode if the switchover condition is not met or if a switchback condition is met. The switch-back condition can be selected so that the assistance device changes hysteretically between the first and the second operating mode, that is, in certain driving situations a current operating mode is basically maintained, which prevents a very rapid change between the operating modes in borderline situations. As an alternative or in addition, it is possible for a change to the first operating mode to take place when it is initiated by the operator external to the vehicle through an operator input on the remote control device, which can be transmitted as part of the driving intervention, ¶11).
As to claim 4, Dirndorfer teaches the method wherein the external entity includes a panel of one or more experts (“The object is achieved according to the invention by a method of the type mentioned at the outset, wherein the assistance device switches to a 
As to claim 5, Dirndorfer teaches the method wherein the passing control of the vehicle to the external entity is determined to be safe when the anomaly does not require resolution within a predetermined period of time (“the switching condition evaluates the extent to which motor vehicle 1 is being operated at a system limit of motor vehicle 1 itself and at system limits of the automated control… A system limit of the automated control of the motor vehicle 1 is in particular the response time of the automated control. If it is determined that automated driving of the motor vehicle 1 is no longer possible within the system limits described, it would be necessary in motor vehicles according to the prior art to return the driving task to a driver immediately or within a specified time interval or to switch the motor vehicle to a safe state transfer, that is, to brake in particular to a standstill.”, ¶27).
As to claim 6, Dirndorfer teaches the method wherein the passing control of the vehicle to the external entity is determined to be safe after the autonomous control system maneuvers the vehicle to a passively safe state (“It is therefore advantageous if 
As to claim 7, Dirndorfer teaches the method further comprising:
passing control to a driver of the vehicle to resolve the anomaly when it is determined that it is not safe to pass control over to the external entity (“If automation system limits are reached, for example because the motor vehicle is in a highly complex traffic situation, it is necessary in the case of partially automated guidance that the driver can take over the guidance of the vehicle.  Even with high automation or full automation, driver takeover is typically required in such situations at least within a 
As to claim 8, Dirndorfer teaches the method further comprising:
once the anomaly is resolved by the driver, resuming autonomous operation of the vehicle (“The assistance device can also automatically switch from the second to the first operating mode if the switchover condition is not met or if a switchback condition is met. The switch-back condition can be selected so that the assistance device changes hysteretically between the first and the second operating mode, that is, in certain driving situations a current operating mode is basically maintained, which prevents a very rapid change between the operating modes in borderline situations. As an alternative or in addition, it is possible for a change to the first operating mode to take place when it is initiated by the operator external to the vehicle through an operator input on the remote control device, which can be transmitted as part of the driving intervention, ¶11).
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. §103 as being unpatentable over Dirndorfer, DE102014015493 (A1) in view of Iagnemma, US 2017/0336788 (A1).  
As to claim 9, Dirndorfer does not specifically teach the method further comprising:
receiving information from a regulatory entity; and
operating the vehicle in any of a region or space based on the received information.
However, Iagnemma teaches that a supervisory control of autonomous vehicle that determine local rules of operation of vehicle and traffic rules of road in a database of the memory to avoid traffic collision (Iagnemma: abs, ¶71, 101-102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the operating modes of autonomous vehicle system as taught by Dirndorfer to include receiving information from a regulatory entity and operating the vehicle in any of a region or space based on the received information as taught by Iagnemma to support driving tasks of a vehicle operator (Dirndorfer: ¶2). 
As to claim 10, Dirndorfer modified by Iagnemma teaches the method wherein the received information includes any of a rule or regulation for operation of the vehicle in the region or space (“computer system 18 (data processor) located on the vehicle that is capable of executing algorithms 69, e.g., as described in this application. The algorithms, among other things, process data provided by the above sources and (in addition to other results discussed below), compute potential trajectories that the ego vehicle may follow through the local environment over a short future time horizon (the time horizon can be, for example, on the order of 2-5 seconds, although, in some cases, the time horizon can be shorter (for example, fractions of seconds) or longer (for example tens of seconds, minutes, or many minutes). The algorithms can also jointly 
As to claim 11, Dirndorfer modified by Iagnemma teaches the method further comprising:
storing the received information in the memory for operation of the vehicle in the region or space (“Data sources 64 providing road maps drawn from GIS databases, potentially including high-precision maps of the roadway geometric properties, maps describing road network connectivity properties, maps describing roadway physical properties (such as the number of vehicular and cyclist travel lanes, lane width, lane traffic direction, lane marker type, and location), and maps describing the spatial locations of road features such as crosswalks, traffic signs of various types (e.g., stop, yield), and traffic signals of various types (e.g., red-yellow-green indicators, flashing yellow or red indicators, right or left turn arrows). In some instances, such data is stored on a memory unit 65 on the vehicle or transmitted to the vehicle by wireless communication from a remotely located database 67”, ¶71).
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/Primary Examiner, Art Unit 3667